DETAILED ACTION
Status of Application
The amendments and response filed 07 March 2022 are acknowledged and have been considered in their entirety.  Claim 9 is cancelled; thus, claims 1-8 and 10-12 are pending; Claims 1-4 and 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim.  Thus, claims 5-8 and 10 are subject to examination on the merits.

Withdrawal of Previous Objections/Rejections
Claim Objections
The objection to claim 5 is withdrawn in view of the amendments to fix the typographical error.
The rejection of claim 8 is withdrawn in view of the amendments to remedy which pre-existing ligand is being referenced.

Maintained Rejection
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to any ligand which binds into two different binding sites on a 50S ribosomal subunit, wherein said ligands “mimic or duplicate a molecular surface” or a first and second pre-existing ligand, wherein these first and second pre-existing ligands are based upon linezolid, BC3205, telithromycin, lefamulin and lincomycin.  However, the claims do not define distinguishing features that are essential for the ligands, so that it will bind to the binding sites the other than it must essentially, fit into a three-dimensional space, e.g. pharmacophores.  Basing the claimed ligands on the noted binding pockets or mimicking molecular surfaces that already bind, e.g. three dimensional space, means there is a huge, variable and enormous genus or compounds that are being claimed.  There is no common core or structure for these compounds, see below, and as such, one skilled in the art would not know if they were or were not in possession of claimed ligand(s) until in silico testing was carried out.  Furthermore, basing these compounds on first or second “pre-existing ligands” essentially does not matter because the resultant ligand does not comprise these compounds rather the new chimeric/conjugated compound must merely mimic in some capacity the space they occupy.  They are not, however, required to have any structure even remotely similar to these compounds.  This means one skilled in the art cannon envisage the claimed genus. 




    PNG
    media_image1.png
    810
    701
    media_image1.png
    Greyscale

To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  In this case, the specification only discloses a few species as noted above.  However, there is no distinguishing characteristics and structure common for said ligands, which means said genus is extremely large and variable which leaves the claims open to a limitless number of possible ligands which clearly are not described in the specification.  Accordingly, in the absence of sufficient recitation of distinguishing species that provide evidence of the entire claimed genus, the specification does not provide adequate written description.
Vas-Cath Inc. V. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.”  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  As discussed above, the skilled artisan cannot envision the detailed structures of the enormous and diverse genus of ligands/pharmacophores that fit into a requisite three-dimensional space and possession is not achieved because there are not enough representative species which represent said large and variable genus, regardless of the complexity or simplicity of the methods of making the ligands.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it; wherein here it is noted that in silico screening of all the potential ligands that bind in said binding pockets can be carried out (See pp. 60-79).  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record and state that those skilled in the art would find well within their skill(s) to position the pre-existing ligands relative to the target ribosomal subunits, and design a linking moiety which will permit both the first moiety (based on the first pre-existing ligand) to second moiety (based upon the second pre-existing ligand), which will simultaneously bind each within its respective binding site and thereby satisfy the limitations of the claims – See Remarks, p. 6, third paragraph.
	The Examiner has considered Applicant’s response but does not find this convincing.  Basically, Applicant’s are saying they do not have possession of the claimed genus but rather those skilled in the art can figure it out on their own as to what does or does not constitute a ligand of the claimed invention.  This is not how written description is satisfied, however.  In addition, there does not seem to be an adequate number of representative species to represent the expansive number of compounds that can be designed to fit the claimed space because said compounds need only mimic the molecular surface but not the compounds themselves.  The noted compounds that might fit within the claimed genus can be designed de novo or be screened and identified from an extensive in-house library (meaning they may not be publicly available) or through a library such as the Cambridge Structural Database, which as of 2018 had over 1 million small molecules and wherein they add greater than 50,000 new structures per year (See https://www.ccdc.cam.ac.uk/solutions/csd-core/components/csd/), wherein many of these compounds may or may not fit in the requisite space.  Regardless, this all means that one skilled in the art must finish Applicant’s invention for them and also that the claimed genus is therefore not adequately described.  As such, the rejection of record is maintained.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yonath et al. (US 2012/0316106 – cited herein).
Yonath et al. teach:
Regarding claims 5-10, a chimeric molecule which is based upon existing binding molecules of 50S ribosomal subunit, wherein said molecule comprises at least a first portion of a first binding molecule capable of binding to the peptidyl transferase center binding site of a ribosomal large subunit and a second binding molecule capable of binding simultaneously to the peptide exit tunnel binding site, wherein specific examples are molecules that include desoamine derivates D50S-LC, D50S-LM and D50S-LM/LC which are covalently linked together to bind to said two different binding sites of the ribosome (See claim 50 and paragraphs 0048-0062, 0073-0075, 0162).  Pharmaceutical formulations of said chimeric are also contemplated (See 0140-0141).   
With regard to the first or second “pre-existing ligand” as in amended claim 5 (previous claim 9), essentially this does not matter because the resultant ligand does not comprise these compounds rather the new chimeric/conjugated compound must merely mimic in some capacity the space they occupy.  They are not, however, required to have any structure even remotely similar to these compounds.
With regard to that the binding and positioning data of said molecules are based off of S. aureus crystal structures have specific hexagonal unit cells and space groups, etc., how the molecules are identified or made (product by process) is immaterial to the product itself so long as the molecules would fit into the two binding pockets.  Here it is asserted they would given the high homology of the various 3-D 50S structures.  Thus, how or where the position data is derived is immaterial to the ligand as long as it simultaneously binds two binding sites of the 50S ribosomal subunit. 


Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s traverse the rejection of record and state that Yonath et al. cannot be anticipatory because they do not disclose the positioning data of recited pre-existing ligands in complex with the 50S large ribosomal subunit – See Remarks, p. 7, 2nd paragraph. 
	The Examiner has considered these remarks but do not find them convincing.  The instant claims are essentially product by process claims.  While the ligand being claimed must fit into the space as noted, it does not matter how that is identified or even if it is not identified by the structural coordinates.  This is because as noted in MPEP 2113: “Product-by-Process Claims Are Not Limited to the Manipulations of the Recited Steps, Only the Structure Implied by the Steps”.  So the question is, does the ligand as taught by Yonath et al. satisfy the structural requirements of the current claims.  Applicant’s have provided no rebuttal to the structure of the ligand, rather only to the structural coordinates which are an inherent feature of the 50S ribosome.  Given that Yonath et al. teach ligands which bind to the 50S ribosome in what seems to be the same ligand pocket, then it would satisfy being an anticipatory ligand.  Finally, Applicant’s have not met the burden of showing a that the ligand of Yonath et al. does not meet the limitations of the instant ligands.  As such, the rejection of record is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

N.B. MPEP 804.01 specifically states that protection afforded by 35 U.S.C. 121 is only directed to those applications filed as Divisional (DIV) applications but does not extend to those filed as Continuations (CON) or Continuation-in-Part (CIP). 
The U.S. Court of Appeals for the Federal Circuit has concluded that the protection of 35 U.S.C. 121  does not extend to all types of continuing applications, stating that "the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications." Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1362, 86 USPQ2d 1001, 1007-1008 (Fed. Cir. 2008)

 Here, the instant application was filed as a CON over parent application 16726290.  No restriction was made in this application (it was made in the parent application 15547499), however, Applicants have elected to file the instant application as a CON rather than as a DIV.  As noted above, MPEP 804.01 is very clear the continuation applications are not protected under safe harbor.  As such, the following rejection applies.

Claims 5-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,723,770. Although the claims at issue are not identical, they are not patentably distinct from each other because they overlap to such an extent to be obvious over one another.
The instant claims in their broadest are drawn to a ligand comprising: a first binding moiety having a molecular surface that mimics or duplicates a molecular surface of a first pre-existing ligand that binds to a first binding site in a large ribosomal subunit; and a second binding moiety having a molecular surface that mimics or duplicates a surface of a second pre-existing ligand that binds with a second binding site in said ribosomal subunit, wherein: said first pre-existing ligand is not said second pre-existing ligand; said first binding site is not said second binding site; said first binding moiety is attached to said second binding moiety via a linking moiety so as to permit both the first moiety and the second moiety to bind simultaneously each with its respective binding site, wherein a positioning data of said first binding moiety relative to a positioning data of said second binding moiety, is determined according to atomic coordinates indicative of atomic coordinates determined from an electron density map having a resolution of at least 4 Å calculated from X-rays diffraction data obtained using at least one of a composition-of-matter that comprises a crystallized Staphylococcus aureus 50S large ribosomal subunit, wherein the crystallized 50S large ribosomal subunit effectively diffracts X-rays for calculating an electron density map and determination of atomic coordinates to a resolution of at least 4 Å and forms in a hexagonal space group with unit cell dimensions of a=279.6 ± 10 Å, b=279.6 ± 10 Å, c=872.7 ± 10 Å, α=90o,α=90o,γ=120o.
The claims to the ‘770 patent in their broadest are drawn to a method producing a ligand having an affinity to a binding site of a large ribosomal subunit of a pathogenic bacterium, the method comprising: (a) obtaining positioning data indicative of atomic coordinates of at least one binding site determined from an electron density map having a resolution of at least 4 Å calculated from X-rays diffraction data obtained using at least one of a composition-of-matter that comprises a crystallized Staphylococcus aureus 50S large ribosomal subunit, wherein the crystallized 50S large ribosomal subunit effectively diffracts X-rays for calculating an electron density map and determination of atomic coordinates to a resolution of at least 4 Å and forms in a hexagonal space group with unit cell dimensions of a=279.6±10 Å, b=279.6±10 Å, c=872.7±10 Å, α=90, β=90, γ=120; (b) calculating a molecular surface of the binding site; (c) computationally constructing a model of a chemically feasible ligand having a molecular surface that match the molecular surface of the binding site; and
synthesizing the ligand based on said model.
Thus, the claims differ by being product and method of making said product.  However, it would be obvious to utilize the methods of the ‘770 method to make the ligands as currently claimed because they utilize the exact same Staphylococcus aureus 50S large ribosomal subunit crystal structure.  

Applicant’s Response and Examiner’s Rebuttal:
	Applicant’s have requested the instant rejection be held in abeyance until such time that allowable subject matter is indicated.
	Said request is acknowledged.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE M NOAKES whose telephone number is (571)272-2924. The examiner can normally be reached M-F (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUZANNE M NOAKES/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        17 May 2022